Mr. JUSTICE JONES, dissenting: Whether entrapment exists is ordinarily a question reserved for the jury and should not be disturbed on appeal unless the reviewing court concludes that entrapment exists as a matter of law. (People v. Andreano, 64 Ill. App. 3d 551, 381 N.E.2d 783 (1978); People v. Cooper, 17 Ill. App. 3d 934, 308 N.E.2d 815 (1974).) In this case the jury, under proper instructions, found that there was no entrapment and that finding was confirmed by the trial court. The majority has, in its turn, found that there was entrapment as a matter of law. With that finding I disagree and consequently respectfully dissent. In finding entrapment as a matter of law the majority has failed to consider or weigh certain matters in evidence which the jury and the trial court had before them, matters which I feel preclude a finding of entrapment as a matter of law. The majority portrays the defendant as a shy, innocent youth who was made the prey of devious, overreaching agents of MEGSI. The evidence shows, however, that the characterizations should be inverted; the defendant was shown by the evidence to be predisposed to commit the offense and the agents but afforded him the opportunity. The majority recites that Agent Boyne testified that at his first meeting with defendant a “general conversation” ensued. In fact his testimony was that a “general drug conversation” ensued. It is easily inferred from this that the defendant indicated he was familiar with illicit drugs and their use. The majority overlooked or discounted the fact that during the first meeting between the agents and defendant, the defendant made two or three calls in an endeavor to reach a source for the requested drugs but was unsuccessful in making contact. This fact demonstrates that defendant was not hesitant in moving upon a request for illicit drugs and that persuasion and cajoling were unnecessary. Contact was made and the source produced just two days after the first meeting. The majority completely omitted any reference to the testimony of Steve Jones, the drug source in this case, that on one other occasion the defendant had brought a person other than Boyne to him to purchase drugs. The majority has also chosen to discard the testimony of Agent Boyne that on a subsequent occasion he again contacted defendant and arranged another drug purchase from Steve Jones. In the absence of any Illinois authority on the question the majority relies upon the Federal case of United States v. Daniels. I believe the authority is not apt, for the Daniels court relied upon Rule 403 of the Federal Rules of Evidence. That rule provides: “Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.” Professor Saltzburg, in his Federal Rules of Evidence Manual (2d ed.), at page 115, comments upon Rule 403: “The rule is one of exclusion of otherwise admissible evidence. It is a rule upon which counsel can rely to urge exclusion of almost any type of evidence.” In my opinion the trial court indulged in a proper exercise of its discretion in admitting the evidence of the subsequent offense in this case and this court should not overturn it. In prosecutions for offenses involving narcotics the general rule is that evidence of other offenses is admissible only where it is part of the res gestae, or where it helps to disclose motive, intent, premeditation, guilty knowledge, malice or common plan or scheme. (People v. Lewerenz, 24 Ill. 2d 295,181 N.E.2d 99 (1962); People v. McMillan, 130 Ill. App. 2d 633, 264 N.E.2d 554 (1970); People v. Shaw, 89 Ill. App. 2d 285,233 N.E.2d 73 (1967).) However, such evidence is inadmissible where its only purpose is to show the propensity on the part of the defendant to commit this type of crime. People v. Stadtman, 59 Ill. 2d 229,319 N.E.2d 813 (1974); People v. Palmer, 47 Ill. 2d 289, 265 N.E.2d 627 (1970). The majority correctly states that when the defense of entrapment is raised the substantive issue becomes whether defendant was predisposed to commit the offense or whether he was incited or induced by the government into committing an offense which he would not otherwise have committed. They then argue that the very nature of the predisposition exception mandates that the proof be limited to prior offenses. It must be conceded that there is a surface repugnancy to the notion that a subsequent act can be utilized to show a predisposition to commit a crime. However, the mere fact that the other offense was subsequent rather than prior does not mean, or even indicate, that the disposition to commit the offense was also subsequently acquired. The commission of the subsequent similar offense shows a disposition to engage in sales of illicit drugs. Although standing alone the subsequent offense does not speak to the question of when the defendant acquired such disposition, it is evidence that defendant is possessed of a particular character trait, and absent some indication that such trait, or disposition, was in fact acquired subsequent to the offense charged, it should be considered. This is particularly true where, as here, the subsequent offense occurs a short time after the prior offense in this case, just one month. In United States v. Warren, 453 F.2d 738 (2d cir. 1972), cert, denied (1972), 406 U.S. 944, 32 L. Ed. 2d 331, 92 S. Ct. 2040, a Federal court considered and approved the use of a defendant’s subsequent criminal activity to negate the entrapment defense. The defendant, who was charged with conspiracy, argued that he had been prejudiced by the introduction into evidence of drugs which had been seized from his home after the conspiracy had ended. The court held that the drugs were properly admitted into evidence to rebut the defendant’s claim of entrapment. It is to be noted that the decision in the Warren case was rendered prior to the adoption of Rule 403 of the Federal Rules of Evidence under rules that govern decisions in Illinois courts. The majority recites testimony of Agent Boyne that he never received any drugs from defendant as indicating that defendant was not predisposed. Such recital seems specious since defendant was charged and convicted only with being an accessory. The defendant argued, and the majority has now found, that he was insecure and lacking in confidence and that his need for the approval and companionship of the opposite sex was exploited by the State to induce him to perform a criminal act he would not otherwise have performed. However, defendant did not testify that Niehaus promised him dates, sexual favors or even friendship in return for his help. The court encountered a similar situation in People v. Washington, 81 Ill. App. 2d 162, 225 N.E.2d 673 (1967), and found that an appeal of the type made by Niehaus was not sufficient to establish as a matter of law that a defendant was entrapped. In a similar vein, it is held that a defendant’s initial or temporary reluctance to enter into a narcotics transaction is not determinative of entrapment. (People v. McSmith, 23 Ill. 2d 87, 178 N.E.2d 641 (1961).) Also, the fact that a defendant has no prior criminal record is a factor to be considered on the entrapment issue, but the fact of no prior conviction is not sufficient standing alone to show that the defendant was entrapped. People v. Andreano; People v. Cooper. For the foregoing reasons I would find the defendant’s predisposition has been established and that the People have proved beyond a reasonable doubt that defendant was not entrapped and affirm the judgment of the trial court.